DETAILED ACTION
Claims 1, 3-7, and 15 are currently amended.  A complete action on the merits of pending claims 1-15 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Rejections - 35 USC § 103
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga WO 2014103442 in view of Ide UD 20130253508 (Ide).  Note that in the below rejection, the examiner refers to the corresponding Yasunaga US 20150289922, which is in the same patent family and serves as a convenient English translation for the WIPO document.  See MPEP 901.05.
Regarding claim 1, Yasunaga teaches a pair of openable/closable jaws (Fig. 2a holders 322 and 324); a substrate provided on at least one of the pair of jaws (Fig. 4 substrate 132 and 170); a wiring pattern provided on a first surface of the substrate (Fig. 5 resistance pattern 134) in a state of being electrically insulated from the substrate (the substrate is an electrical insulator par. [0047] and [0065]), the wiring pattern including an electric resistance pattern configured to generate heat when a current is carried to the electric resistance pattern (par. [0045]), and a connecting section configured to be electrically continuous to the electric resistance pattern (Fig. 5 interface between connection portions 136 and pattern 134); and a heat transfer plate disposed facing the 
Yasunaga does not explicitly teach wherein the lead wire is electrically connected to the wiring pattern on a second surface of the wiring pattern, the second surface being opposite to the first surface with respect to the heat transfer plate.
Ide, in an analogous device, teaches where the lead has a wire 351 that goes through film 317 to electrode 315 (Fig. 10B).  Ide further teaches where the leads 2682 can be on the same surface as the electrode pattern (Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the lead connection of Yasunaga with the connection being through the substrate on the second surface, as taught by Ide.  The substitution in positioning is deemed to preform equally well as demonstrated by Ide having multiple wire configurations (Figs. 7-10).  The combination would yield the predictable result of allowing for energy to travel to the pattern.
Regarding claim 2, Yasunaga teaches further comprising a heat-transferring adhesive sheet that is interposed between the substrate and the heat transfer plate, the heat-transferring adhesive sheet being configured to cover an entire region of the electric resistance pattern, and adhere and fix the substrate and the heat transfer plate (Fig. 4 sheet 120).
Regarding claims 3 and 4, Yasunaga teaches wherein the wiring pattern is provided on the first surface in a state where at least a part of the connecting section 
Regarding claims 5 and 6, Yasunaga teaches wherein the wiring pattern is provided in the first surface, the substrate having a through hole configured to be electrically continuous to the connecting section and penetrate the first surface and the second surface, an electrode electrically (Fig. 5 connections 136)connected to the connecting section is provided on the second surface, and the lead wire is electrically connected to the electrode via the through hole (Figs. 11 and 12 opening through 170).
Regarding claims 7 and 8, Yasunaga and Ide teach wherein the wiring pattern is provided in the first surface, an aperture section penetrating the first surface and the second surface is provided at a position in the substrate where the connecting section is disposed, and the lead wire is electrically connected to the connecting section via the aperture section (Yasunaga Figs. 11 and 12 opening through 170 and Ide Fig. 10A).
Regarding claims 9 and 10, Yasunaga teaches wherein each of the heat transfer plate and the substrate extends from a distal end of the jaw toward a proximal end of the jaw, and the aperture section is positioned closer to the proximal end side than an end section of the heat transfer plate on the proximal end side (Figs. 11 and 12).
Regarding claim 11, Yasunaga teaches wherein each of the heat transfer plate and the substrate extends from a distal end of the jaw toward the proximal end of the jaw, and an end section of the substrate on the proximal end side is positioned closer to 
Regarding claim 12, Yasunaga teaches wherein the substrate includes a first substrate provided on one of the pair of jaws (Fig. 4 132), and a second substrate provided on another jaw of the pair of jaws (Fig. 4 132 par. [0043] states the electrode sections 100 and 200 are the same), the wiring pattern includes a first wiring pattern provided on the first substrate (Fig. 5 134), and a second wiring pattern provided on the second substrate (Fig. 5 134), the lead wire includes a first lead wire configured to be a current-carrying path to the first wiring pattern (Fig. 2a 164), and a second lead wire configured to be a current-carrying path to the second wiring pattern (Fig. 2a 264), and the first substrate and the second substrate are disposed between the first lead wire and the second lead wire (Fig. 2b and 11).
Regarding claims 13 and 14, Yasunaga teaches further comprising: an electrode provided on at least one of the pair of jaws (par. [0065] 110 is an electrode and a heat conduction plate); and a third lead wire configured to be a path for carrying high-frequency electric power to the electrode (Fig. 11 162).
Regarding claim 15, Yasunaga teaches further comprising a tubular shaft (Fig. 1 shaft 340) configured to pivotally support the pair of jaws in an openable/closable manner on one end side (Figs. 2a and 2b), wherein each of the pair of jaws includes a gripping surface gripping the living tissue (Fig. 2b surfaces of 110 and 210), the lead wire is inserted into the shaft (Fig 2b 164/264 dotted line in shaft), the lead wire being disposed in a state of protruding between the pair of jaws from one end side of the shaft (Fig. 2b 164/264 between the 322 and 324), and having a curved section in which a .  
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794